CRAWFORD, Judge
(concurring in the result):
Prior to his release from active duty, Capt R submitted a clemency package on behalf of appellant to the convening authority. The Staff Judge Advocate (SJA)’s recommendation was served on substitute counsel, Capt S, who had no comments or corrections. However, Capt S never contacted appellant. The Court of Criminal Appeals ordered ap*152pellant, through appellate defense counsel, to file matters that would have been submitted to the convening authority. In response the defense objected to appellant’s proficiency ratings noted in the SJA recommendation and filed six clemency letters from family and fiiends.
If the rules were as I mentioned in United States v. Hickok, 45 MJ 142, 147-48 (1996) (Crawford, J., dissenting), such an order would be unnecessary. In any event, the court below correctly found no prejudice, citing the following:
The appellant entered on active duty in the Marine Corps with a drug waiver. Subsequently, he received nonjudicial punishment under Article 15 of the Code, 10 USC § 815, for wrongful use of amphetamines/methamphetamine. At his court-martial, he was tried and convicted for using methamphetamine. During his sworn statement at trial in extenuation and mitigation, the appellant admitted he had been using drugs frequently on active duty prior to his nonjudicial punishment. Record at 58-59. He said he had tried to quit such use, but the people he associated with in Long Beach, California, used drugs, and such use was not considered unusual. Record at 58. Upon questioning by trial counsel, the appellant admitted that he could not guarantee to the judge that he would not use drugs again because of the people with whom he associated. Record at 64. Additionally, extensive clemency matters were submitted by detailed defense counsel to the convening authority prior to this counsel’s release from active duty.
Viewing the appellant’s history of drug abuse and contrasting it with the reply to the SJA’s recommendation that would be made were we to send this case back, we find that to return the record for a new convening authority’s action would elevate form over substance and be a useless act.
41 MJ 647, 653 (1994).